Examiner’s Comments
Instant office action is in response to communication filed 4/5/2022.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 112 has been considered and is persuasive therefore the previously filed 35 U.S.C. 112 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-18 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “a memory; and one or more processors configured to perform training data augmentation operations including, at least: generating or accessing a first file sampled from a first seed dataset associated with a negative target class, and sampling a first number of lines according to a first probability distribution from the first file, wherein the first file comprises a change between two consecutive snapshots of the first seed dataset; generating or accessing a second file sampled from a second seed dataset associated with a positive target class, and sampling a second number of lines according to a second probability distribution from the second file, wherein the second file comprises a change between two consecutive snapshots of the second seed dataset; creating a third file comprising the lines sampled from the first file and the second file; and repeating to create a new file for every file in the first seed dataset to generate or augment training data for one or more machine-learning models.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Tanaka et al. (US Patent No: 10,572,993) teaches “circuitry configured to cause the information processing apparatus to, learn a first model for determining normal data based on a set of the normal data, create a sample data set by, detecting a plurality of abnormality candidate areas based on the first model from each of a plurality of sample captured images, prompting a user to select, out of the plurality of abnormality candidate areas, abnormality candidate areas representing correct data, and setting the plurality of abnormality candidate areas selected by the user as correct data, and the plurality of abnormality candidate areas not selected by the user as incorrect data, learn a second model for identifying the correct data and the incorrect data, based on the sample data set, obtain captured images, detect the abnormality candidate areas from the respective captured images, using the first model, determine whether the abnormality candidate areas detected belong to the correct data or the incorrect data, using the second model, and output the determination.” but does not teach the indicated subject matter above.
Another art of record Li  (US Pre-Grant publication No: 2006/0074824) teaches “A system, method and computer program product for determining whether a test sample is in a first or a second class of data (for example: cancerous or normal), comprising: extracting a plurality of emerging patterns from a training data set, creating a first and second list containing respectively, a frequency of occurrence of each emerging pattern that has a non-zero occurrence in the first and in the second class of data; using a fixed number of emerging patterns, calculating a first and second score derived respectively from the frequencies of emerging patterns in the first list that also occur in the test data, and from the frequencies of emerging patterns in the second list that also occur in the test data; and deducing whether the test sample is categorized in the first or the second” but also does not teach the indicated subject matter above.
Another art of record Watson et al. (US Pre-Grant publication No: 2019/0354850) teaches “the method 1100 can comprise using (e.g., via the assessment component 112), by a system 100 operatively coupled to a processor 120, a feature extractor to create a first vector representation of one or more source data sets and a second vector representation of one or more sample data sets from one or more target machine learning tasks. At 1102, the feature extractor (e.g., via the assessment component 112) can extract one or more feature vectors from one or more layers of one or more pre-trained neural network models to create the first and/or second vector representations.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492